Exhibit 10.6

FOURTH EXTENSION OF AMENDED AND RENEWED OPTION AGREEMENT

THIS FOURTH EXTENSION OF THE AMENDED AND RENEWED OPTION AGREEMENT is entered
into as of the 1st day of January, 2007, by and between The Hearst Corporation
(“Hearst”), a Delaware corporation, and Hearst-Argyle Television, Inc. (the
“Company”), a Delaware corporation.

W I T N E S S E T H

WHEREAS, Hearst and the Company entered into an Amended and Renewed Option
Agreement dated as of August 29, 2000 (the “Amended and Renewed Option
Agreement”); and

WHEREAS, Hearst and the Company extended the Amended and Renewed Option
Agreement pursuant to an initial Extension and subsequent Second Extension of
the Amended and Renewed Option Agreement; and

WHEREAS, Hearst and the Company mutually desire to further extend the Amended
and Renewed Option Agreement as set forth hereinafter;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Amended and Renewed Option
Agreement is hereby amended and extended by substituting the date of
December 31, 2007 for the date of August 31, 2004 in Section 1 of the Amended
and Renewed Option Agreement.

Except as expressly set forth herein, all terms and conditions of the Amended
and Renewed Option Agreement shall continue in full force and effect. Unless
otherwise defined herein, all capitalized terms shall have their respective
meanings as set forth in the Amended and Renewed Option Agreement.

IN WITNESS WHEREOF, the parties have executed this extension of the Amended and
Renewed Agreement as of the date first above written.

THE HEARST CORPORATION

 

HEARST-ARGYLE TELEVISION, INC.

By:

/s/RONALD J. DOERFLER

 

By:

/s/ JONATHAN C. MINTZER

Name: Ronald J. Doerfler

 

Name:

Jonathan C. Mintzer

Title:   Sr. VP and CFO

 

Title:

Vice President, General Counsel and Secretary

Dated:

 

Dated:

 

 


--------------------------------------------------------------------------------